         Case 1:21-cv-02707-RA-SN Document 100 Filed 08/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                         8/31/2021


BRIAN NEWBERRY, et al.,

                                            Plaintiffs,                   21-CV-02707 (RA) (SN)

                          -against-                                                ORDER

SRI PRAYAL WIJIEGOONARATNA, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        As discussed on the record at the August 30, 2021 discovery conference, the June 21, 2021

Case Management Plan at ECF No. 62 is amended as follows:

        Defendants shall produce their amended responses to Plaintiffs’ requests for production of

documents by September 20, 2021.

        Plaintiffs are directed to provide their proposed amended complaint to Defendants no later

than September 24, 2021. The parties are directed to meet and confer as to whether they consent to

the filing of the amended complaint. In the event the parties do not consent, the Plaintiffs shall file

a letter seeking leave to amend. Any application to amend the pleadings must be filed by

September 30, 2021.

        The parties shall file a joint status letter on October 29, 2021. In that letter, parties shall

note any outstanding discovery disputes and should also indicate whether they wish to schedule a

settlement conference before the Court.
       Case 1:21-cv-02707-RA-SN Document 100 Filed 08/31/21 Page 2 of 2




       Fact discovery shall close on December 31, 2021. Should the parties anticipate the need for

expert discovery, they shall notify the Court in the October 29 status letter and shall propose a

reasonable schedule.

       By January 14, 2022, the parties are to submit a joint letter updating the Court on the status

of the case, including but not limited to whether either party intends to file a dispositive motion

and what efforts the parties have made to settle the action. Any motions for summary judgment

and to strike the jury demand shall be filed by January 28, 2022.

SO ORDERED.




DATED:         August 31, 2021
               New York, New York




                                                  2
